Name: Council Regulation (EC) No 1005/95 of 3 April 1995 amending Regulation (EEC) No 1968/93 opening and providing for the administration of tariff quotas in respect of certain EEC steel products originating in the Czech Republic and the Slovak Republic imported into the Community (1 June 1993 to 31 December 1995)
 Type: Regulation
 Subject Matter: technology and technical regulations;  tariff policy;  iron, steel and other metal industries;  political geography
 Date Published: nan

 No L 101 /354. 5. 95 EN Official Journal of the European Communities COUNCIL REGULATION (EC) No 1005/95 of 3 April 1995 amending Regulation (EEC) No 1968/93 opening and providing for the administration of tariff quotas in respect of certain EEC steel products originating in the Czech Republic and the Slovak Republic imported into the Community (1 June 1993 to 31 December 1995) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas a tariff quota system was established by Deci ­ sions No 1 /93 (C)C ) and No 1 /93 (S)(2) of the EC-Czech Republic and Slovak Republic Joint Committee referred to in Article 37 of the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Commu ­ nity, of the one part, and the Czech and Slovak Federal Republic, of the other part (3) (hereinafter referred tp as the 'Interim Agreement'), signed in Brussels on 16 December 1991 ; Regulation (EEC) No 1968/93 (4) ; whereas, following the annual review, it is necessary to modify further Regulation (EEC) No 1968/93 in order to take account, in particular, of the accession of new Member States ; Whereas, following the exclusion of certain measures under the common commercial policy from the transi ­ tional arrangements in favour of the new Lander of the Federal Republic of Germany by Regulation (EC) No 665/94 (*), it is appropriate to suspend customs duties in respect of certain products covered by Decisions No 1 /93 (C) and No 1 /94 (C) and 1 /95 (C), and No 1 /93 (S), No 1 /94 (S), No 2/94 (S) and No 1 /95 (S) for imports to the territory of the new Lander of the Federal Republic of Germany for the year 1995 and the Czech and Slovak Republics have been informed of this, HAS ADOPTED THIS REGULATION : Whereas, following the dissolution of the Czech and Slovak Federal Republic on 31 December 1992, the Czech Republic and the Slovak Republic assumed all the obligations deriving from the Interim Agreement ; whereas this has resulted in the creation of an EC-Czech Republic Joint Committee and an EC-Slovak Republic Joint Committee ; Whereas certain amendments were made by Decisions No 1 /94 and No 2/94 of the EC-Czech Republic Joint Committee and Decisions No 1 /94, No 2/94 and No 3/94 of the EC-Slovak Republic Joint Committee ; Whereas arrangements for the implementation of the abovementioned tariff quota system were laid down by Article 1 The limits established pursuant to Article 1 of Regulation (EEC) No 1968/93 for imports into the Community from 1 January to 31 December 1995 from the Czech Republic of the products identified by the CN codes set out in the table contained therein shall be amended as follows : For 1995 (in tonnes) Seamless tubes 77 774 (+ 19 702) Welded tubes 94 601 (+ 24 601 ) The limits established pursuant to Article 2 of Regulation (EEC) No 1968/93 for imports into the Community from 1 January to 31 December 1995 from the Slovak Republic of the products identified by the CN codes set out in the table contained therein shall be amended as follows : For 1995 (in tonnes) Seamless tubes 36 024 ( + 9 096) (') OJ No L 157, 29. 6 . 1993, p . 67. I2) OJ No L 157, 29. 6 . 1993, p. 59 . 0 OJ No L 115, 30. 4. 1992, p. 2. (4) OJ No L 180, 23. 7. 1993, p. 1 . Regulation as amended by Re ­ gulation (EC) No 2245/94 (OJ No L 241 , 16. 9 . 1994, p. 17). (5) OJ No L 83, 26. 3 . 1994, p. 1 . No L 101 /36 PEN Official Journal of the European Communities 4. 5. 95 Article 2 1 . From 1 January to 31 December 1995, the duties applied to the products set out in the following table originating in the Czech Republic shall be suspended up to the maximum volumes as set out in the said table : CN code Description Volume(tonnes) ex 7306 Welded tubes (less than 406,4 mm) 9 000 2. Paragraph 1 shall apply only if :  the goods in question are released for free circulation on the territory of the former German Democratic Republic and are consumed there or undergo processing confer ­ ring Community origin there, and  a licence issued by the relevant German authorities stating that the goods in question fall within the scope of the provisions contained in paragraph 1 is submitted in support of the declaration for release for free circulation . 3 . The Commission and the competent German authorities shall take whatever measures are needed to ensure that the final consumption of the products in question, or the processing by which they acquire Community origin, takes place on the territory of the former German Democratic Republic . Article 3 1 . From 1 January to 31 December 1995 the duties applied to the products set out in the following table originating in the Slovak Republic shall be suspended up to the maximum volumes as set out in the said table : CN code Description Volume(tonnes) 7304 Seamless tubes 5 000 2. Paragraph 1 shall apply only if :  the goods in question are released for free circulation on the territory of the former German Democratic Republic and are consumed there or undergo processing confer ­ ring Community origin there, and  a licence issued by the relevant German authorities stating that the goods in question fall within the scope of the provisions contained in paragraph 1 is submitted in support of the declaration for release for free circulation . 3 . The Commission and the competent German authorities shall take whatever measures are needed to ensure that the final consumption of the products in question, or the processing by which they acquire Community origin, takes place on the territory of the former German Democratic Republic . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1995. 4. 5. 95 | EN 1 Official Journal of the European Communities No L 101 /37 This Regulation shall be binding in its entirety and directly applicable in all Membe: States . Done at Luxembourg, 3 April 1995. For the Council The President J. TOUBON